Warner, Chief Justice,
dissenting.
At the March term, 1867, of Morgan superior court, the plaintiff' obtained a judgment against the defendant for the *482sum of $530 00 principal, and $280 70 for interest. At the March term, 1869, of said court, the defendant filed a motion, under the provisions of the 2d section of the act of 1868, for* the relief of debtors, to have the plaintiff’s judgment reduced, on the grounds, as set forth in the motion, “that said judgment was based on a promissory note 'for money borrowed in February, 1859; that said money was loaned to him, the-defendant, upon, the faith of the property he then possessed, which has been lost without his fault or consent; that during the war he made various tenders of Confederate money, property and cotton in payment of said debt, and it was not his fault that said debt had not long since been paid off and discharged.” At the May term, 1869, the issue thus made by the pleadings was submitted to a jury, and they returned a verdict reducing the plaintiff’s judgment to the sum of $585 00 in currency, and a judgment was entered up for the reduced, amount. At the'September term, 1873, of said court, the plaintiff made a motion to have the judgment of May, 1869, reducing his original judgment vacated and set aside, on the ground that it was a mere nullity, that the pleadings in the motion to reduce his judgment of 1867 are so defective, that no legal judgment could have been rendered thereon to reduce and set aside his original judgment of 1867.
A judgment is a contract of record: Code, sec. 2716. The act of 1868, so far as it authorized the reduction of the plaintiff’s judgment of T867, impaired the obligation of that contract, and was, therefore, unconstitutional and void, a mere nullity, and conferred no legal authority whatever, either upon courts or people, to do any act under it which would be binding upon anybody. The 3989th and the 3594th sections of the Code declare, that “If the pleadings are so defective that no legal judgment can be rendered, the judgment will be arrested or set aside. The judgment of a court having no jurisdiction of the person and subject matter, or void for any other cause, is a mere nullity, and may be so held in any court when it becomes material for the interest of the parties to consider it.” If the defendant had made a motion in the *483court to reduce the judgment obtained in 1867, on the ground that the plaintiff was an “uncircumcised Philistine,” and that issue had been submitted to the jury, and they had reduced the plaintiff’s judgment for that cause, and the judgment of the court had been entered up on that verdict, could not the plaintiff have made a motion to set aside that judgment whenever it became material to his interest to do so, on the ground that the pleadings were so defective that no legal judgment could have been entered thereon ? The pleadings in the case now before the court are just as defective as they would have been in that case, so far as the same authorize any legal judgment to be entered thereon reducing the plaintiff’s judgment of 1867. There is just as much law to authorize a judgment on the pleadings in the one ease as in the other, and none at all in either. The error consists in the assumption that there-was any law whatever which would have authorized any court to have rendered a legal judgment reducing the plaintiff’s judgment of 1867, on the pleadings contained in the record. When the pleadings in the record show no legal cause or ground for the rendition of a judgment thereon, a judgment, or what purports to be one, entered up on such pleadings, is a simple nullity, binding nobody, estopping nobody from moving to set it aside whenever it becomes their interest to do so, and cannot be galvanized so as to have any legal vitality whatever, however ingenious or plausible the effort for that purpose may be. I am, therefore, of the opinion that the judgment of the court below should be reversed.